Citation Nr: 0427376	
Decision Date: 10/04/04    Archive Date: 10/12/04	

DOCKET NO.  03-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1946 to June 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 rating decision of the VARO in 
Lincoln, Nebraska, that denied service connection for a 
chronic lung disorder classified for rating purposes as mild 
obstructive dysfunction (status post right partial 
pneumonectomy).  

A review of the evidence of record discloses that in a 
February 2003 decision review officer decision, service 
connection for post-traumatic stress disorder was granted.  A 
30 percent disability was assigned effective May 26, 2000.  

In a March 3, 2003, communication, the veteran indicated that 
he was withdrawing his request for a travel board hearing 
before a member of the Board.  

For good cause shown, a request for advancement on the docket 
has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900 (c) (2003).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown as likely as not to have a chronic 
lung disorder attributable to his time on active service.


CONCLUSION OF LAW

A chronic lung disorder was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals; however, the Board finds it unnecessary to 
address the applicability of the VCAA to the instant appeal 
in view of the favorable disposition reached herein.  The 
Board notes, however, that the statement of the case dated in 
November 2002 provided the veteran with information regarding 
VA assistance in developing a claim.  Also, the RO had the 
veteran's medical records reviewed by a VA physician in March 
2002 for the purpose of reviewing the claims folder and 
expressing an opinion as to the etiology of any lung disorder 
present.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) 
Current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between a claimed inservice disease or injury and a present 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court has also stated that either or both of the second 
or third elements cited above can be satisfied, under 
38 C.F.R. § 3.303(b) by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical, or, in certain 
circumstances, lay evidence of a nexus between a current 
disability and the post service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1999) (citing Savage v. Gober, 
10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence showing 
a nexus between an inservice injury and a current disability.  
The Court held that where a claimant's personal belief, no 
matter how sincere, is not supportive of medical evidence, 
that personal belief cannot form the basis of a claim.  

The Court stated in Savage that § 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
reported continuous symptomatology.  Unless the claimant 
presents competent medical evidence to establish a 
relationship between the current disability and either an 
inservice injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a the preponderance of the evidence is 
against a claim, in which case the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in the case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to a 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, a review of the records discloses much of the 
veteran's service medical records were destroyed in the 1973 
fire at the National Personnel Records Center in St. Louis.  
The Court has indicated that when a veteran's service records 
are presumed to have been destroyed in the 1973 fire, VA has 
a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the claim.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the majority of the veteran's service 
medical records are not available, the appeal must be decided 
on the evidence of record.

The Board notes that the available service medical records 
include records pertaining to service department 
hospitalization of the veteran in December 1946 for severe, 
primary, atypical pneumonia, of undetermined etiology.  An X-
ray study in late December 1946 reportedly showed extensive 
involvement of the left lung and part of the right lung.  The 
veteran responded to treatment and was discharged from 
hospitalization and returned to general service duty on 
February 12, 1947.  Also of record is a report of the 
veteran's service discharge examination apparently conducted 
in early January 1948.  At that time a chest X-ray study was 
reported as negative and clinical examination of the lungs 
was described as normal.  Notation was made of the episode of 
pneumonia as having been incurred in service, but it was 
indicated there were no present defects and the examiner 
expressed the opinion the pneumonia would not result in 
disability.  

The post service medical evidence of record includes the 
report of examination accorded the veteran by a private 
physician in May 1965 for primarily abdominal complaints.  A 
general medical examination disclosed no complaint pertaining 
to the respiratory system.  There were normal expiratory 
movements.  Percussion notes were also normal and he had 
vesicular breath sounds throughout.  

Additional private medical records include the report of an 
examination accorded the veteran at a private hospital in 
November 1988.  The veteran was evaluated primarily for a 
complaint of chest pain.  The cardiac consultation report 
contained a notation that there was no history of chronic 
pulmonary disease.  General physical examination conducted 
during hospitalization contained a notation of a history of 
recurrent bronchitis "in the past related to tobacco abuse 
most likely."  Current clinical examination of the lungs was 
reported as clear to inspection and auscultation.  The 
diagnoses included a history of bronchitis and tobacco abuse 
precipitating the bronchitis.

Additional medical evidence includes the report of a VA 
respiratory diseases examination accorded the veteran in May 
2001.  The available information for review was described as 
"limited."  The veteran brought some medical records with him 
from his private physician, and they were reviewed by the 
examiner.  The veteran stated that while serving in Korea in 
1946 and 1947 he was around areas in which canisters were 
being burned and disposed of.  He claimed he was exposed to 
the fumes from the burning canisters.  The veteran also 
stated that he began smoking after entry into the service, 
but stopped about 32 years prior to the present time.  
Reference was made to a note from the veteran's physician 
dated May 16, 2000, in which the veteran was reported to have 
some type of obstructive lung disease secondary to past 
exposure.  The examiner stated the veteran seemed to have 
symptoms consistent with obstructive lung disease, of unknown 
etiology at the present time.  Notation was made that the 
veteran sustained exposure to toxic fumes while serving in 
Korea many years earlier.  

An addendum reflected a chest X-ray study was accorded the 
veteran by VA later in 2001.  This showed the veteran was 
reportedly status post right partial pneumonectomy with 
elevation of the right hemidiaphragm.  The examiner stated he 
was surprised to see the evidence of the pneumonectomy 
because the veteran did not mention any operative procedures 
to the chest.

Of record is a June 2001 communication from the veteran's 
mother in which she recalled having received a telephone call 
from a nurse in a service department hospital that the 
veteran was ill with pneumonia.  She recalled the nurse 
informing her that the veteran got his health back, but 
"would have some scarring on his lungs."

In March 2002, the VA physician who examined the veteran in 
2001 and whose report of examination is referred to above, 
reviewed the veteran's medical records.  He indicated that 
while the veteran seemed to have undergone a pneumonectomy in 
the past, when he reviewed the past records, especially from 
the private hospital, although there were a number of 
operative procedures that the veteran had, he could not find 
any specific documentation of the pneumonectomy other than 
what was mentioned on the previous chest X-ray study done by 
VA in May 2001.  Currently, the physician reviewed the 
veteran's medical records and stated that based on the 
information available concerning past examinations and past 
comments, "it would appear that he [the veteran] was exposed 
to toxic fumes many years ago and this may have affected his 
lungs.  Therefore, it would be more likely than not that some 
of his lung problems may be directly related to his time in 
the service."  

Also of record is a May 2002 communication from a private 
physician to the veteran's then representative indicating 
that he had previously documented and observed that the 
veteran had evidence of a mild obstructive defect in the 
lungs, "which certainly may also have been aggravated by the 
exposure he had as a relatively young individual in the 
service."  Elaboration was not provided.  

Based on a longitudinal review of the evidence of record and 
particularly with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the medical evidence in 
the veteran's favor is probative and competent.  The VA 
physician who examined the veteran in 2001 reviewed the 
claims file in March 2002 and indicated that based on his 
review of the claims folder, it was his opinion that it was 
more likely than no that the veteran's lung problems were 
related to his active service.  There is no opinion to the 
contrary.  While it would have been helpful to have more 
supporting documentation regarding continuity of 
symptomatology in the years following service, the Board 
finds the evidentiary record when evaluated in light of the 
pertinent governing criteria permits a grant of entitlement 
to service connection for a chronic lung disorder.  


ORDER

Entitlement to service connection for a chronic lung disorder 
is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



